Citation Nr: 0105247	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist injury with arthritis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right wrist injury with arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.  

This appeal arises from a June 1999 rating action in which 
the RO denied increased evaluations for residuals of right 
and left wrist injuries, with arthritis.

The veteran provided testimony at a video-conference hearing 
before the undersigned Acting Member of the Board of 
Veterans' Appeals (Board) in July 2000.  


REMAND

The veteran contends that his service-connected residuals of 
left and right wrist injuries are more severe than currently 
evaluated and should receive higher evaluations.  In 
particular, the veteran states that his wrists have been 
getting weaker and that there is swelling and decreased 
movement.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals, prior 
to March 1, 1999) (Court) has held that, when a veteran 
alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should include an assessment of the degree 
of functional loss, if any, due to pain, weakened movement, 
excess or premature fatigability or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 (2000).

The Board notes that the veteran underwent a VA examination 
of his joints and muscles in December 1998.  The veteran 
complained of bilateral wrist pain with weakness, stiffness, 
swelling, and soreness, with occasional locking, fatigue, and 
lack of endurance.  Examination of both wrists revealed that 
movement against gravity and movement against resistance was 
weak.  Both wrists also exhibited swelling.  The diagnoses 
were residual arthritis on the right wrist; right wrist 
injury; and residual fracture on the left wrist with 
arthritis.  The examiner failed to comment on the extent of 
functional loss due to pain and other factors in assessing 
the veteran's disabilities.  Furthermore, subsequent VA 
treatment records document complaints of increasing bilateral 
wrist pain.  Thus, the Board finds that the veteran should 
undergo further VA examination.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file records 
from any other source(s) or facility(ies) identified by the 
veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional 
notification or development action is required under the Act.  

Under the circumstances, these matters are hereby REMANDED 
for the following development:



1.  The RO should take all necessary 
steps to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment to include 
the clinical records of the VA Clinic in 
Greenwood, North Carolina.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be documented in the veteran's claims 
file.  

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected left 
and right wrist disabilities.  Notice of 
the examination, to include the 
consequences of failing to report, should 
be provided to the veteran at his last 
address of record.  The claims folder 
must be made available to the examiner in 
connection with the examination. All 
appropriate tests and studies (to include 
X-rays and range of motion testing, with 
standard ranges of motion provided for 
comparison purposes) should be 
accomplished.  All clinical findings 
should be reported in detail, to include 
whether any demonstrable deformity is 
observed.  The examiner should 
specifically include all pertinent 
measurements of the range of motion of 
the left and right wrist.  The examiner 
should also specifically note whether any 
pain, weakness, excess fatigability, 
and/or incoordination associated with 
either the right or left wrist is 
observed during the examination; and the 
extent to which pain, weakness, excess 
fatigability and/or incoordination likely 
results in additional functional 
impairment with repeated use or flare-
ups.  To the extent possible, the 
examiner should portray any such 
additional functional impairment due to 
these factors, in terms of the additional 
loss in range of motion. 

All examination findings, along with the 
complete rationale for each opinion 
expressed or conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record) should be 
set forth in a typewritten report.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

5.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to include that governing 
consideration of functional loss due to 
pain and other factors, cited above.  The 
RO must provide full reasons and bases 
for its determinations, addressing all 
matters and concerns noted in this 
REMAND.

6.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case, and be afforded a 
reasonable time to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.








		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




